 



Exhibit 10.1
Description of the Material Terms and Conditions of Max & Erma’s Restaurants,
Inc.’s
Fiscal 2008 Executive Compensation Bonus Program
     The Company’s Fiscal 2008 Executive Compensation Bonus Program is based on
the Company achieving certain objective performance criteria. A fixed bonus (the
“Fixed Bonus”) will be paid to the named executive officers in accordance with
the following table if the Company achieves a certain adjusted pre-tax income
target for fiscal 2008 (the “Floor Target”). “Adjusted pre-tax income” is
defined as budgeted pre-tax income before extraordinary gains or losses and
after the accrual for the Bonus Program. In addition, a certain percentage of
adjusted pre-tax income above the Floor Target for fiscal 2008 will be assigned
to a bonus pool (the “Bonus Pool”), a percentage of which will be paid to the
named executive officers in accordance with the following table.

          Executive   Fixed Bonus   Bonus Pool
Mr. Lindeman
  $30,000   35% of the Bonus Pool
Mr. Nahkunst
  $25,000   30% of the Bonus Pool
Mr. Niegsch
  $20,000   25% of the Bonus Pool

     The percentage of adjusted pre-tax income above the Floor Target that is
assigned to the Bonus Pool ranges between 10% and 25% depending upon the amount
of adjusted pre-tax income that is earned above the Floor Target.

 